Opinion issued December 30, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00122-CV
                           ———————————
                        VIVEKA HUBBARD, Appellant
                                        V.
                      TERRANCE HUBBARD, Appellee


                   On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-74561


                         MEMORANDUM OPINION

      Appellant, Viveka Hubbard, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West

2013), § 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16,

2013). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                          2